Citation Nr: 0023409
Decision Date: 08/18/00	Archive Date: 11/03/00
	
DOCKET NO.  98-17 919	)	DATE 
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUES

1.  Entitlement to service connection for nicotine dependence.

2.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD), including chronic bronchitis and emphysema, both on a direct and secondary basis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Service representative



ATTORNEY FOR THE BOARD

Robert W. Legg, Counsel


INTRODUCTION

This matter comes before the Board of Veterans Appeals (BVA or Board) on appeal from an August 1998 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota, which denied the benefit sought on appeal.  The veteran, who had active service from November 1952 to December 1956, appealed that decision to the Board.


FINDINGS OF FACT

1.  The veteran was diagnosed with COPD several decades following his separation from active service.

2.  Competent medical evidence has not been submitted to establish that the veteran became nicotine addicted during his active service.

3.  Competent medical evidence has not been submitted to establish a nexus between his in-service tobacco use and his post-service diagnosis of COPD.


CONCLUSIONS OF LAW

1.  The veterans claim for service connection for nicotine dependence is not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

2.  The veterans claim for service connection for COPD is not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by a veterans active service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 (1999).  However, the threshold question in any claim for VA benefits is whether the claim is well grounded.  The veteran has the burden of submitting evidence sufficient to justify a belief by a fair and impartial individual that the claim is well grounded.  38 U.S.C.A. § 5107(a); Robinette v. Brown, 8 Vet. App. 69, 73 (1995).  A well grounded claim is a plausible claim, one which is meritorious on its own or capable of substantiation.  Such a claim need not be conclusive but only possible to satisfy the initial burden of § [5107].  Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).

To establish that a claim for service connection is well grounded, a veteran must demonstrate the incurrence or aggravation of a disease or injury in service, the existence of a current disability, and a nexus between the in-service injury or disease and the current disability.  Medical evidence is required to prove the existence of a current disability and to fulfill the nexus requirement.  Lay or medical evidence, as appropriate, may be used to substantiate service incurrence.  Epps v. Gober, 126 F.3d 1464 (1997).  Alternatively, a claim may be well grounded based upon the application of the rule for chronicity and continuity of symptomatology, set forth in 38 C.F.R. § 3.303(b) (1999); Savage v. Gober, 10 Vet. App. 488, 495-97 (1997).

Service medical records are devoid of any mention of smoking or smoking-related pulmonary complaints.  The veterans December 1956 separation examination report noted that the veterans lungs and chest were normal.  The veterans central contention, however, is that as a result of tobacco use during service, specifically the smoking of cigarettes, he has developed COPD several years after his separation from active service.  Alternatively, the veteran asserts that he became nicotine dependent during his active service, and that this dependency later led to COPD.  In a January 1998 statement, the veteran indicated that he did not smoke cigarettes prior to his entrance into active service, but rather, began smoking during service.  He stated that he no longer smoked, but had smoked up to three packs a day for 20 years.  A March 1998 statement from a friend related that the veteran did not smoke prior to his service but after his separation from service the veteran would smoke quite frequently.

In support of his claim, the veteran implicitly refers to the VA General Counsels precedent opinion contained in OGCPREC 2-93 (January 13, 1993), which held, among other things, that service connection for disability or death may be established if the evidence shows that the claimed injury or disease resulted from tobacco use in the line of duty during active service.  Further, OGCPREC 2-93 held that nicotine dependence, per se, as a disease entity for compensation purposes is an adjudicative matter, to be resolved by VA adjudicators, based upon medical principals relating to that condition.  (The opinion cited the Diagnostic and Statistical Manual of Mental Disorders (DSM), Third Edition, which in turn lists criteria for the definition of nicotine dependence.)  Hence, the opinion continued, if a veteran became nicotine dependent during service, and tobacco use resulting from that dependence led to a post-service development of a disability, in this case COPD, then service connection could be established for the post-service disability.

Thereafter, in May 1998, Congress passed the Transportation Equity Act for the 21st Century, and the President signed this bill into law the following month.  The Act prohibited establishing service connection for tobacco use for claims filed after the President signed the Act into law, in June 1998.  The veterans claim was filed prior to this, and hence, the veterans claim cannot be dismissed as lacking legal merit.

In May 1993 correspondence, H.L. Saylor, Jr., M.D., informed another physician, James H. Chalmers, M.D., that the veteran had difficulty in breathing over the past eight to nine years.  Dr. Saylor continued that the veteran had begun seeking treatment for his pulmonary complaints from the VA in 1989, and that ultimately, he had a progressive problem with emphysema.  VA outpatient treatment records from 1990 to date reflect ongoing treatment for COPD.

In November 1998, the veteran was afforded a hearing before an RO hearing officer.  As his COPD had increased in severity, he was unable to give testimony, but his representative was allowed to make a statement.  The veterans representative stated that the veteran first began to smoke during basic training, and that he smoked until he was diagnosed with COPD.  The veterans representative stated that the veteran was essentially claiming service connection for nicotine dependence and the resulting development of COPD.  He continued that VA physicians were reluctant to provide opinions that would relate nicotine dependence to service.

The record does not reveal, nor does the veteran contend, that he developed COPD during service.  Further, review of the evidence of record reflects that only the veteran has related that he developed an addiction to nicotine during service.  No medical professional has rendered this opinion.  While he is competent to state that he smoked during service, the veteran is not competent to diagnose that addiction to nicotine began during service, because as a layperson, he is not competent to provide a medical opinion, such as a diagnosis.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  No physician or other medical authority has stated that any of the criteria required for nicotine dependence, such as tolerance and withdrawal, among others, began during the veterans service.  See DSM-IV, Nicotine Dependence, 305.10.

In a similar manner, the record reflects that no medical professional has established a nexus between the veterans use of tobacco during service to his post-service diagnosis of COPD.  Only the veteran has offered an opinion that there is a relationship between his use of tobacco during service, a subsequent addiction, and his later-developing cancer.  However, as noted above, the veteran is not competent to provide a medical opinion, such as an opinion on medical causation.  Espiritu, 2 Vet. App. at 494-495.

In light of the above, the Board must conclude that the veterans claim for service connection for COPD, claimed secondary to tobacco use, is not well grounded and must be denied on this basis.  In doing so, the Board notes that it has not been made aware of any outstanding evidence which could serve to well ground the veterans claim for service connection.  The VA has no duty to assist the veteran in the absence of a well-grounded claim.  Epps, 126 F.3d at 1468; Grivois v. Brown, 6 Vet. App. 136, 140 (1994).  Finally, there is no further duty on the part of VA to inform the veteran of the evidence necessary to complete his application for the benefits sought.  38 U.S.C.A. § 5103 (West 1991); McKnight v. Gober, 131 F. 3d 1483 (Fed. Cir. 1997).


ORDER

Service connection for nicotine dependence is denied.

Service connection for chronic obstructive pulmonary disease is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals


  

000811    668907    00-00316 
		


DOCKET NO.  96-16 033	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama



ORDER


The following corrections are made in a decision issued by the Board in this case on January 26, 2000:

The caption line identifying the appellant at the top of pages 2 through 7 is corrected to read: [redacted].

The caption line identifying the claim number at the top of pages 2 through 7 is corrected to read: [redacted].



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

Citation Nr: 0000316	
Decision Date: 01/06/00    Archive Date: 01/11/00

DOCKET NO.  96-16 033	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for an ear disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K. L. Bunch, Associate Counsel


INTRODUCTION

The veteran had active military duty from May 1967 to May 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 1995 rating decision by the 
Montgomery, Alabama, regional office (RO) of the Department 
of Veterans' Affairs (VA) which denied entitlement to service 
connection for an ear condition.  

The veteran in his substantive appeal dated in March 1996 
indicated that he was withdrawing the issue of an increased 
rating for tinnitus.  Accordingly, this issue is not before 
the Board for appellate consideration.  Board construes the 
veteran's statements, including the VA Form 9 dated in April 
1999, as raising the issues of service connection for vertigo 
(dizziness) on direct and secondary bases and pursuant to 
38 U.S.C.A. § 1151 (West 1991).  The issue developed for 
appellate consideration is confined to service connection for 
an ear "condition".  The issues of service connection for 
vertigo (dizziness) on direct and secondary bases and 
pursuant to 38 U.S.C.A. § 1151 (West 1991) have not been 
developed for appellate consideration and are referred to the 
RO for appropriate action. 


FINDINGS OF FACT

1.  All of the relevant evidence necessary for an equitable 
disposition of the veteran's claims has been obtained.

2.  Service connection is in effect for residuals of a 
gunshot wound to the right chest, evaluated as 40 percent 
disabling; tinea pedis and cruris, evaluated as 30 percent 
disabling; tender scar left parietal region of the scalp, 
evaluated as 10 percent disabling; tinnitus evaluated as 10 
percent disabling; and defective hearing, evaluated as 
noncompensable.

3.  There is no competent medical evidence of current ear 
disability, other than the service connected hearing loss and 
tinnitus.



CONCLUSION OF LAW

The claim for entitlement to service connection for an ear 
disorder is not well grounded.  38 U.S.C.A. § 5107 (a) (West 
1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §1110 (West 1999).  The law 
also provides that service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d) (1999).  

Service connection may be granted for a disability which is 
proximately due to or the result of a service connected 
disease or injury. 38 C.F.R. § 3.310 (1998).

The United States Court of Veterans Appeals (Court) held that 
a claimant is entitled to service connection on a secondary 
basis when it is shown that the claimant's service-connected 
disability aggravates a nonservice-connected disability. 
Allen v. Brown, 7 Vet. App. 439 (1995).  The Court stated 
that, pursuant to 38 U.S.C.A. § 1110 and 38 C.F.R. § 
3.310(a), when aggravation of a veteran's nonservice- 
connected condition is proximately due to or the result of a 
service-connected condition, such veteran shall be 
compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation.

The threshold question that must be resolved with regard to 
each claim is whether the appellant has presented evidence 
that each claim is well grounded; that is, that each claim is 
plausible.  If he or she has not, the appeal fails as to that 
claim, and the Board is under no duty to assist him or her in 
any further development of that claim, since such development 
would be futile. 38 U.S.C.A. 5107(a) (West 1991); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990). 

The law provides that "a person who submits a claim for 
benefits under a law administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a).  Establishing a 
well-grounded claim for service connection for a particular 
disability requires more than an allegation that the 
disability had its onset in service or is service-connected; 
it requires evidence relevant to the requirements for service 
connection and of sufficient weight to make the claim 
plausible and capable of substantiation.  See Franko v. 
Brown, 4 Vet.App. 502, 505 (1993); Tirpak v. Derwinski, 2 
Vet.App. 609, 610 (1992); Murphy v. Derwinski, 1 Vet.App. 78, 
81 (1990).

The three elements of a "well grounded" claim are: (1) 
evidence of a current disability as provided by a medical 
diagnosis; (2) evidence of incurrence or aggravation of a 
disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and, (3) a 
nexus, or link, between the in-service disease or injury and 
the current disability as provided by competent medical 
evidence.  See Caluza v. Brown, 7 Vet.App. 498 (1995).

Generally, competent medical evidence is required to meet 
each of the three elements.  However, for the second element 
the kind of evidence needed to make a claim well grounded 
depends upon the types of issues presented by a claim.  
Grottveit v. Derwinski, 5 Vet.App. 91, 92-93 (1993).  For 
some factual issues, such as the occurrence of an injury, 
competent lay evidence may be sufficient.  However, where the 
claim involves issues of medical fact, such as medical 
causation or medical diagnoses, competent medical evidence is 
required.  Id. at 93.  

While the veteran is competent to relate symptoms, and lay 
persons observations, they are not qualified to make medical 
diagnosis.  Espiritu v. Derwinski, 2 Vet.App. 492, 494-5 
(1992).

The veteran contends that the bullet fragment wound that he 
received above his left ear in Vietnam causes his ear 
condition.  The veteran states that he had a lot of dizziness 
at the time of the injury, and that shortly after he started 
having episodic spells of dizziness, headaches, and wax 
buildup in his ears.  He indicates that he has scarring in 
his ear.

Service connection is in effect for residuals of a gunshot 
wound to the right chest, evaluated as 40 percent disabling; 
tinea pedis and cruris, evaluated as 30 percent disabling; 
tender scar left parietal region of the scalp, evaluated as 
10 percent disabling; tinnitus evaluated as 10 percent 
disabling; and defective hearing, evaluated as 
noncompensable.

The service medical records (SMR's) show that May 1967 
enlistment examination clinically evaluated the ears as 
normal.  The SMR's do not show complaints or abnormal 
findings, other than the service connected hearing loss, 
pertaining to the ears.  In May 1968 he received shell 
fragment wound to the scalp which was described as minor, 
while engaging the enemy.

Private and VA medical records from 1969 to 1997 show 
treatment and evaluation for various complaints to include 
hearing loss, soreness in his ears, and ceruminoses.  A VA 
audiological examination in July 1969 showed that the veteran 
complained of soreness of both ears, ceruminoses in the right 
side.  

A VA examination was conducted in May 1970.  At that time the 
veteran's complaints included soreness over the left parietal 
region.  An examination of the ears showed that the canals 
and drums were normal.  There were no perforations.  There 
was a two inch scar in the left parietal region.  X-rays 
showed a retained metallic fragment in the soft tissues of 
the left parietal area.  

A May 1971 VA otoscopic examination showed that there was an 
impaction of cerumen in the right external auditory canal 
that did not allow the eardrum to be visualized.  Examination 
of the left ear was normal.  The diagnoses included tender 
scar in the left parietal area.

He was evaluated at a private facility in July 1994.  The 
diagnoses included seborrheic dermatitis of the auditory 
canals.

The veteran was seen at a VA outpatient clinic in April 1995.  
At that time the veteran reported that he had been 
experiencing vertigo and nausea since a previous attempt at 
an ear lavage.  An examination showed a large amount of 
cerumen in both external canals.  The left tympanic membrane 
was injected.  The assessment was otitis.  The veteran's ears 
were cleaned out.  He continued to be seen in May 1995 for 
dizziness. 

VA examinations were conducted in May 1995.  At that time the 
veteran complained of daily pain in his ears without 
drainage.  He reported intermittent dizziness.  The 
evaluation showed that both external auditory canals and 
auricles were clear.  The tympanic membranes were clear and 
translucent.  There was no evidence of middle ear or mastoid 
disease.  There was a well-healed puncture wound over the 
left ear.  The examiner noted hearing loss, and that the 
veteran was developing some vertigo and dizziness. 

He was evaluated at a VA outpatient clinic in March 1996 for 
dizziness.  The examination showed no vestibular weakness.  
The impression was dizziness was of unclear etiology.  

A VA examination was conducted in September 1997.  At that 
time the veteran's complaints included dizziness.  The 
examination showed that the auricles appeared normal 
bilaterally.  External auditory canals were normal 
bilaterally.  Tympanic membranes appeared normal with normal 
landmarks.  There was no middle ear effusion.  There was no 
evidence of otorrhea.  The examiner noted that there was no 
active ear disease present.  The diagnoses included 
dizziness.

The veteran was seen at a VA outpatient clinic in October 
1997 for dizziness and inching in his ears.  The examination 
showed moderate cerumen bilaterally and a rash on his neck.  
The ears were irrigated.  

To summarize, the veteran's statements describing the 
symptoms of a disorder are competent evidence.  However, the 
veteran is not qualified to make medical diagnosis.  Espiritu 
v. Derwinski, 2 Vet.App. 492, 494-5 (1992).  

In this regard, the recent VA examinations show no evidence 
of a chronic disease involving the ears.  Following the most 
recent VA examination in September 1997 the examiner stated 
that there was no active ear disease present.  The 
examination showed no scarring of the tympanic membranes.

The veteran has not submitted any competent medical evidence 
nor is there any competent medical evidence of record which 
shows the presence of a chronic disease or disability 
involving the ears.  Since there is no competent medical 
evidence of a current ear disorder, the first element of 
Caluza is not present.  Therefore, the veteran's claim is not 
well grounded and service connection for residuals of an ear 
condition must be denied.  Id.


ORDER

Entitlement to service connection for an ear disability is 
denied.



		
ROBERT P. REGAN
	Member, Board of Veterans' Appeals



 



